      Case 2:19-cv-11149-LMA-DMD Document 87 Filed 03/13/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS LLC       *   CIVIL ACTION NO: 19-11149
                               *
VERSUS                         *   SECTION: I (3)
                               *
DEQUINCY R. RICHARD            *   JUDGE LANCE M. AFRICK
                               *
                               *    MAGISTRATE DANA M. DOUGLAS
****************************************************
     DEFENDANTS’ MOTION REQUESTING COURT’S REVIEW AND REVERSAL
OF MAGISTRATE’S ORDER ISSUED 9TH APRIL2020 AS INCORRECT IN LAW AND
                              FACT

       Defendants’ REC Marine Logistics, LLC., et.al., move that the Magistrate Judge reverse

and re-issue her ruling of 9th March 2020, as premature and incorrect on the facts and law

applicable, as current law does not permit a party in State or Federal Court to validly serve

another party, or his counsel, through drop service of unfiled pleadings, discovery, or other

matters, at the attorney’s residence, unless the attorney has registered his residence as a legal

service available location, which did occur in this case; and counsel has attached a supporting

memorandum in support.

                                            Respectfully Submitted,

                                            // Fred E. Salley
                                            BY:________________________________
                                            FRED E. SALLEY, T.A. (11665)
                                            SALLEY & ASSOCIATES
                                            P.O. Box 3549
                                            77378 Hwy 1081 Cretien Annex
                                            Covington, Louisiana 70434
                                            Telephone: (985) 867-8830
                                            Facsimile (985) 867-3368
                                            Counsel for Defendants, REC
                                            Marine Logistics, LLC, et. al.
    Case 2:19-cv-11149-LMA-DMD Document 87 Filed 03/13/20 Page 2 of 2




                   CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by facsimile, receipt
requested, or by depositing same in the United States Postal
Service, properly addressed and postage prepaid this 13 th Day of
March 2020.

                                 s/ Fred E. Salley
                                 _____________________________
                                 FRED E. SALLEY, T.A. (11665)
